Title: To George Washington from Major Eli Leavenworth, 18 March 1780
From: Leavenworth, Eli
To: Washington, George


          
            
              Sir
              West Field [N.J.] March 18th 1780
            
            In June 1778 I recd the following orders from Major Genl Putnam (Viz.).
          
          
            
              Sir
            
            You are hereby Authorizd & directed to proceed with the Party & Boats under your Command to Long Island, where you will Collect as many Horses & Cattle &c. as you can Conveniently and bring them off—You will take particular Care not to suffer your Party to Plunder or take any Articles from the Houses of the Well Af[fe]cted Inhabitants,

be Cautious against a Surprize and return Immediately when you have Effected your bussiness.
            
              Israel Putnam M.G.
            
          
          
            I immediately put my Orders into Execution, and brought off from Long Island, Thirty Nine Cattle including four Horses, the Cattle were Chiefly taken from a person that purchased for the Brittish Army, the Horses as I supposed were taken from Majr Wickham (who had broke his Parole with us,) since that one of the Horses was Claimd, by a Friend on the Island, said his Horse, had got with Major Wickham’s, have not had any other Claim to either the Horses or Cattle, The money was deposited in Mr John Lloyd Junr: hands at Hartford, by Order of Genl Putnam, who wrote your Excellency I believe last August upon the matter—the expence of the Vessels to transport the Stock from the Island were Considerable, have been repeatedly calld upon for it. Genl Putnam when he wrote your Excellency proposed to have Mr Lloyd appointed Judge of the Matter as he was Acquainted with the persons from Whom the Cattle was taken, am willing to abide his determination.
            I have also a Considerable Cloathing Accompt to settle at Hartford, am calld upon to do it immediately, and a Number of the Officers of the 6th Connt Regt are desirous of having me procure them Cloathing. pray your Excellency (if Consistent with the good of the Service) to grant Colo. Shearman permission to give me leave of Absence Twenty five Days Lt Colo. Gray is present with the Regt. I am Your Excellencys Most Obedient Humble Servt
            
              Eli Leavenworth
            
          
        